EXHIBIT 10(b)

 

SIXTH MODIFICATION IN TERMS AGREEMENT

 

THIS SIXTH MODIFICATION IN TERMS AGREEMENT (the “Modification”), dated as of May
12, 2005 (the “Effective Date”), is entered into by and among MPW Industrial
Services Group, Inc. (“MPW Group”), each of the Subsidiaries of MPW Group listed
on the Schedule of Subsidiary Borrowers attached hereto, the Lenders listed on
the signature pages of this Modification, and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA (Main Office Columbus)), as Administrative
Agent and LC Issuer.

 

Background Information

 

A. Borrowers, Lenders, Administrative Agent and LC Issuer entered into a certain
Credit Agreement, dated as of June 18, 2002, as amended by (i) a Modification In
Terms Agreement, dated as of April 27, 2004, (ii) a Second Modification In Terms
Agreement, dated as of August 6, 2004 (iii) a Third Modification In Terms
Agreement, dated as of November 12, 2004, (iv) a Fourth Modification In Terms
Agreement, dated as of February 11, 2005, and (v) a Fifth Modification In Terms
Agreement, dated as of March 31, 2005 (such credit agreement, as so amended, the
“Agreement”).

 

B. Lenders have (i) agreed to extend Revolving Loans to Borrowers in the maximum
principal amount of $35,000,000, and (ii) extended Term Loans to Borrowers in
the original principal amount of $6,000,000, pursuant to the Agreement.

 

C. Borrowers have requested that (i) the Facility Termination Date (which is the
termination date of the Commitments of the Lenders to extend Revolving Loans to
Borrowers) be extended from January 1, 2006 to April 1, 2006, and (ii) the Term
Loan Maturity Date be extended from January 1, 2006 to April 1, 2006, and the
Lenders are willing to consent to the same, pursuant to the terms and conditions
as set forth herein.

 

Provisions

 

NOW, THEREFORE, in consideration of their mutual agreements hereunder and under
the Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers, Lenders and LC Issuer
hereby agree as follows:

 

1. Capitalized Terms. Except as otherwise defined herein, the capitalized terms
used herein shall have the same meanings as set forth in the Agreement.

 

2. Modification of Terms.

 

(a) The Facility Termination Date shall be extended from January 1, 2006 to
April 1, 2006, and in that connection the definition of “Facility Termination
Date” set forth in Article I of the Agreement is hereby amended in its entirety
to provide as follows:

 

““Facility Termination Date” means April 1, 2006 or any later date as may be
specified as the Facility Termination Date in accordance with Section 2.20 or
any earlier date on which the Aggregate Revolving Commitment is reduced to zero
or otherwise terminated pursuant to the terms hereof.”



--------------------------------------------------------------------------------

(b) The Term Loan Maturity Date shall be extended from January 1, 2006 to April
1, 2006, and in that connection the definition of “Term Loan Maturity Date” set
forth in Article I of the Agreement is hereby amended in its entirety to provide
as follows:

 

““Term Loan Maturity Date” means April 1, 2006.”

 

(c) The quarterly principal installment payable on March 31, 2006 with respect
to the Term Loans shall not be required because of such extension of the Term
Loan Extension Date, and in that connection Section 2.3(ii) of the Agreement is
hereby amended in its entirety to provide as follows:

 

“(ii) The principal of Term Loans shall be payable in installments of $300,000
each, which shall be due and payable on each Payment Date (but excluding March
31, 2006), commencing with the first such date to occur after the date of this
Agreement, and all remaining outstanding principal of the Term Loans shall be
due and payable on the Term Loan Maturity Date.”

 

3. Conditions to Lender’s Obligations. The agreement of Lenders and LC Issuer to
enter into this Modification, and for Lenders and LC Issuer to be bound by the
terms hereof, are subject to the satisfaction of the following conditions
precedent:

 

(a) Delivery of Documents. On or prior to the Effective Date, Administrative
Agent shall have received such certificates, documents and other items as
Administrative Agent, in its reasonable discretion, deems necessary or
desirable.

 

(b) Representations and Warranties. The representations and warranties made by
Borrowers in this Modification shall be true and correct in all material
respects as of the date of this Modification.

 

4. Exhibits and Schedules. Each Borrower confirms and warrants that the
information set forth in all schedules and exhibits to the Agreement is true,
accurate and complete as of the date hereof.

 

5. Representations and Warranties; No Defaults. Each Borrower hereby represents
and warrants to Lenders, LC Issuer and Administrative Agent that the following
are true and correct as of the date of this Modification:

 

(a) except as otherwise disclosed to the Lenders, Administrative Agent and LC
Issuer, the representations and warranties of each Borrower contained in the
Agreement are true and correct on and as of the date of this Modification as if
made on and as of such date, unless stated to relate to a specific earlier date,
in which case they were true, correct and complete in all material respects on
and as of such earlier date;



--------------------------------------------------------------------------------

(b) except as otherwise disclosed to the Lenders, Administrative Agent and LC
Issuer, all financial statements and information of Borrowers provided to
Administrative Agent and Lenders are true, accurate and complete in all material
respects as of the date of, and for the periods covered by, such financial
statements and information;

 

(c) neither this Modification nor any other document, certificate or written
statement furnished to Administrative Agent and/or Lenders or to special counsel
to Administrative Agent by or on behalf of any Borrower in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading;

 

(d) each Borrower has full power and authority (i) to execute, deliver and
perform this Modification, and (ii) to incur the obligations provided for herein
and therein, all of which have been duly authorized by all necessary and proper
action by each Borrower;

 

(e) no consent, waiver or authorization of, or filing with, any person, entity
or governmental authority is required to be made or obtained by any Borrower in
connection with the execution, delivery, performance, validity or enforceability
of this Modification;

 

(f) this Modification constitutes the legal, valid and binding obligation of
Borrowers, enforceable against Borrowers in accordance with its terms;

 

(g) giving effect to the changes to the Agreement contemplated by this
Modification, no Unmatured Default nor Default has occurred and is continuing;

 

(h) no event has occurred which would have a Material Adverse Effect; and

 

(i) the execution and delivery by Borrowers of this Modification and the
performance by Borrowers of this Modification and the transactions contemplated
hereby: (i) do not and will not violate any law or regulation; (ii) do not and
will not violate any order, decree or judgment by which any Borrower is bound;
(iii) do not and will not violate or conflict with, result in a breach of or
constitute (with notice, lapse of time, or otherwise) a default under any
material agreement, mortgage, indenture or other contractual obligation to which
any Borrower is a party, or by which any Borrower’s properties are bound; or
(iv) do not and will not result in the creation or imposition of any lien upon
any property or assets of any Borrower.

 

6. Reaffirmation of Liability. Subject to the terms and conditions contained
herein, each Borrower hereby reaffirms its liability to Lender under the
Agreement, the Collateral Documents, the Notes, the other Loan Documents and all
other agreements and instruments executed by Borrowers for the benefit of
Administrative Agent, Lenders or LC Issuer in connection with the Agreement and



--------------------------------------------------------------------------------

the Revolving Loans and the Term Loans (collectively, the “Bank Documents”).
Without limiting the generality of the foregoing, each Borrower reaffirms all of
its payment obligations, including with respect to the Revolving Loans and the
Term Loans under the Agreement and the Notes and with respect to the LC
Obligations. In addition, each Borrower agrees that Administrative Agent, each
Lender and LC Issuer have performed all of their obligations under the Bank
Documents and that none of Administrative Agent, any Lender or LC Issuer is in
default under any obligation any of them has or ever did have to any Borrower
under the Bank Documents or any other agreement. As a specific inducement and
consideration to Lenders, Administrative Agent and LC Issuer to enter into this
Modification and agree to the transactions contemplated hereby, each Borrower
hereby waives and releases each Lender, Administrative Agent and LC Issuer,
their respective officers, directors, employees and representatives, from any
and all claims or causes of actions, if any, accruing on or before the date
hereof and arising out of the past and/or present business relationship among
each Borrower and each Lender, Administrative Agent or LC Issuer which any
Borrower now has or may have or in the future may have against any Lender,
Administrative Agent or LC Issuer or any of their respective officers,
directors, employees or representatives.

 

7. Effectiveness of Modification. All of the terms, covenants and conditions of,
and the obligations of Borrowers under, the Bank Documents shall remain in full
force and effect as modified hereby.

 

8. Preservation of Existing Security Interests. Each mortgage, security
interest, pledge, assignment, lien or other conveyance or encumbrance of any
right, title, or interest in any property of any kind delivered to
Administrative Agent for the benefit of Lenders at any time by any Borrower or
any other Person in connection with the Bank Documents or to secure the
performance of the obligations of Borrowers under the Bank Documents, including
pursuant to the Collateral Documents, shall remain in full force and effect
following the execution of this Modification. Each Borrower hereby authorizes
the Lenders and the Administrative Agent to file all UCC financing statements,
amendments of existing UCC financing statements and correction statements with
respect to UCC financing statements and other documents that the Administrative
Agent deems necessary or desirable in connection with any such security
interests, including to file initial financing statements and amendments thereto
that (x) indicate the collateral (i) as all assets and/or personal property of
each Borrower or words of similar effect, regardless of whether any particular
asset comprised in the collateral falls within the scope of Article 9 of the
Ohio Uniform Commercial Code, or (ii) as being of an equal or lesser scope or
with greater detail, and (y) provide any other information required by part 5 of
Article 9 of the Ohio Uniform Commercial Code, for the sufficiency or filing
office acceptance of any financing statement or amendment.

 

9. Expenses. Borrowers shall reimburse Administrative Agent for any costs,
internal charges and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for Administrative Agent and Lenders, which
attorneys may be employees of Administrative Agent and Lenders) paid or incurred
by Administrative Agent and Lenders in connection with the preparation,
negotiation, execution, delivery, performance, review, amendment, modification,
and administration of this Modification, the Agreement and the other Bank
Documents. Borrowers also agree to reimburse Administrative Agent for any costs,
internal charges and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for



--------------------------------------------------------------------------------

Administrative Agent and Lenders, which attorneys may be employees of
Administrative Agent and Lenders) paid or incurred by Administrative Agent and
Lenders in connection with the collection and enforcement of the Agreement and
the other Bank Documents.

 

10. Applicable Law. This Modification shall be construed in accordance with the
internal laws (but without regard to the conflict of laws provisions) of the
State of Ohio, but giving effect to federal laws applicable to national banks.

 

11. Severability. Any provision of this Modification that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability, without invalidating
the remaining provisions hereof or affecting the validity or enforceability of
such provision in any other jurisdiction.

 

12. Counterparts. This Modification may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

13. Amendments and Supplements. This Modification may not be amended or
supplemented except by an instrument in writing executed by Borrowers and Agent.

 

14. Covenants to Survive, Binding Agreement. This Modification shall be binding
upon and inure to the benefit of Borrowers, Lenders, Administrative Agent and LC
Issuer and their respective successors or assigns; provided, however, that
Borrowers may not assign or otherwise dispose of any of their rights or
obligations hereunder.

 

15. Entire Agreement. This Modification embodies the entire agreement and
understanding among Borrowers, Administrative Agent, Lenders and LC Issuer
relating to, and supersedes all prior agreements and understandings among
Borrowers, Administrative Agent, Lenders and LC Issuer relating to, the subject
matter hereof.

 

16. Headings. The headings of the sections of this Modification are for
convenience only and shall not affect the meaning or interpretation of this
Modification.

 

17. Interpretation. This Modification is to be deemed to have been prepared
jointly by the parties hereto, and any uncertainty or ambiguity existing herein
shall not be interpreted against any party but shall be interpreted according to
the rules for the interpretation of arm’s length agreements.

 

18. WAIVER OF JURY TRIAL. EACH BORROWER, ADMINISTRATIVE AGENT, LC ISSUER AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto entered into this Modification to be
effective as of the Effective Date.

 

BORROWERS: MPW Industrial Services Group, Inc. By:  

/s/ Robert Valentine

--------------------------------------------------------------------------------

Name:   Robert Valentine Title:   Vice President, Chief Operating Officer, Chief
Financial Officer, Secretary and Treasurer Each of the Other Borrowers Listed on
the Schedule of Subsidiary Borrowers By:  

/s/ Robert Valentine

--------------------------------------------------------------------------------

Name:   Robert Valentine Title:   Vice President, Chief Operating Officer, Chief
Financial Officer, Secretary and Treasurer

 

[Signatures of Lenders, Administrative Agent and LC Issuer on Following Pages]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

(successor by merger to Bank One, NA (Main Office Columbus)),

as a Lender and as Administrative Agent and LC Issuer

By:  

/s/ Geoffrey M. Eagleson

--------------------------------------------------------------------------------

    Geoffrey M. Eagleson, Senior Vice President



--------------------------------------------------------------------------------

NATIONAL CITY BANK, as a Lender By:  

/s/ Robert C. Wolfinger

--------------------------------------------------------------------------------

    Robert C. Wolfinger, Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE OF SUBSIDIARY BORROWERS

 

Aquatech Environmental, Inc.

MPW Industrial Services, Inc.

MPW Management Services Corp.

MPW Industrial Water Services, Inc.

MPW Container Management Corp.

MPW Container Management Corp. of Michigan

MPW Industrial Services of Indiana, LLC

MPW Industrial Cleaning Corp.